Case 2:17-cv-00595-MSD-LRL Document 115 Filed 10/24/18 Page 1 of 2 PageID# 2118



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

  DAVELL ARTIS, DONTRA ARTIS,
  MICHAEL BLUNT, RONNELL BROTHERS,
  BRANDON CAMPBELL, JERRY COOK,
  BOBBY HARDY, HUSAMIDDIN
  MUBASHSHIR, GABRIEL JIMENEZ,
  ALFREDO LEBRON DIAZ, WILFREDO
  LEBRON-DIAZ, ERIQUE INGRAM,
  RAMELL MCDONALD, MICHAEL PERRY,                              Case No. 2:17-cv-595
  ROBERT THOMAS, SR., ROBERT
  THOMAS, JR., TAVARIS TILLERY,
  EDWARD WASHINGTON, and
  JAMES WILLIAMS

         Plaintiffs,

  v.

  LYON SHIPYARD, INC.

         Defendant.

           Stipulation of Dimissal With Prejudice Pursuant to FRCP 41(a)(1)(A)(ii)

        The Parties, through the undersigned counsel, stipulate that the claims of Plaintiff Dontra

 Artis are dismissed with prejudice, the parties shall bear their own costs, and respectfully request

 that this Court direct the Clerk to remove Dontra Artis's name from the caption as a Plaintiff.

 Dated: October 24, 2018

 Friedman & Houlding LLP                       LeClair Ryan

         /s/ Joshua Friedman                           /s/ Ray W. King
 For the Firm: Joshua Friedman                 For the Firm: Ray W. King
 Friedman & Houlding LLP                       LeClair Ryan
 Counsel for Plaintiffs                        Counsel for Defendant
 1050 Seven Oaks Lane                          999 Waterside Drive, Suite 2100
 Mamaroneck, NY 10543                          Norfolk, Virginia 23510
 888-369-1119 x4                               (757) 441-8929
 josh@friedmanhouldingllp.com                  Ray.King@leclairryan.com
 Admitted Pro Hac Vice
Case 2:17-cv-00595-MSD-LRL Document 115 Filed 10/24/18 Page 2 of 2 PageID# 2119



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 24, 2018, I will electronically file the foregoing with the
 Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to
 all counsel of record.

                                  By: /s/ James H. Shoemaker, Jr.
                                      James H. Shoemaker, Jr.
                                      Virginia State Bar No. 33148
                                      Patten, Wornom, Hatten & Diamonstein, L.C.
                                      12350 Jefferson Avenue, Suite 300
                                      Newport News, Virginia 23602
                                      Telephone: (757) 223-4500
                                      Fax: (757) 223-4518
                                      jshoemaker@phwd.com

                                        Local Counsel for Plaintiffs
